PER CURIAM
Defendant was convicted on one count of first-degree sexual abuse and four counts of third-degree sexual abuse. On appeal, defendant challenges the trial court’s entry of an amended judgment that imposed a compensatory fine of $9,000. The state concedes that the trial court lacked authority to impose that fine by way of an amended judgment. See State v. Pinkowsky, 111 Or App 166,168, 826 P2d 10 (1992). We agree and accept the concession.
Reversed and remanded with instructions to modify amended judgment to delete $9,000 compensatory fine.